 

Exhibit 10.1

 

Execution Draft

 

Asset Transfer Agreement

 

By and between

 

Threshold Pharmaceuticals, Inc., 

A corporation organized and existing under the laws of the State of

Delaware,

 

together with its successors and assigns, hereinafter referred to as “THLD”

and

 

OBI Pharma, Inc.,

A corporation organized and existing under the laws of Taiwan,

 

together with its successors and assigns, hereinafter referred to as “OBI”;

 

THLD and OBI hereinafter also referred to
individually as “Party” or collectively as “Parties”

 

Effective Date: May 31, 2017

 

Confidential

 

   

 

 

WHEREAS, THLD has conceived of, reduced to practice and developed compounds for
treatment of cancer; these compounds are titled, “TH-2870” and “TH-3424” (each a
“Compound” and collectively the “Compounds” as hereinafter defined), and owns
certain Intellectual Property Rights related to TH-2870 and TH-3424;

 

WHEREAS, OBI desires to acquire certain rights, title and interest in and to
said Compounds and THLD desires to transfer and assign THLD’s certain rights,
title and interest in the Compounds to OBI and to license to OBI the Licensed
Know-How subject to the terms and conditions contained herein; and

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

Article

1:

 

A. Definitions

 

Capitalized terms shall have the meaning ascribed to them in this Article 1 or
elsewhere in this Agreement:

 

1.1“Affiliate” of a Party shall mean any person, corporation or other entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Party, as the case may be,
for so long as such control exists. For such purposes, “control” shall mean: (a)
direct or indirect beneficial ownership of at least fifty percent (50%) (or such
lesser percentage that is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting share capital in such
person, corporation or other entity; or (b) to possess, directly or indirectly,
the affirmative power to direct the management and policies of such person,
corporation or other entity, whether through ownership of voting securities or
by contract relating to voting rights or corporate governance.

 

 Confidential
[2] 

 

 

1.2“Assigned Contracts” means those Contracts to be assigned to OBI pursuant to
the terms of this Agreement and the Assignment and Assumption Agreement, as
listed on Exhibit B attached hereto.

 

1.3“Assigned IPR” means the (i) Patents and Patent applications as set forth on
Schedule 1 of Exhibit A attached hereto consistent with THLD’s Patent Rights
under Article 2 of the Ascenta Agreement (the “Assigned Patents”); and (ii) the
Assigned Know How. “Assigned IPR” shall not include “Licensed Know How.”

 

1.4“Assigned Know How” means any and all Technology that is controlled by THLD
useful (and actually used by THLD prior to the Effective Date) that is necessary
or reasonably useful for the development and/or commercialization of Drug
Products including the process and method useful for the synthesis, manufacture
of TH-2870 and TH-3424 which shall be more fully disclosed to OBI after the
Effective Date. Notwithstanding the foregoing definition, “Assigned Know How”
shall not include “Licensed Know How.”

 

1.5“CFDA” shall mean China Food and Drug Administration.

 

1.6“Change of Control” means:

 

(a)a transaction or series of related transactions that results in the sale or
other disposition of all or substantially all of a Party’s assets; or

(b)a merger or consolidation in which a Party is not the surviving corporation
or in which, if Party is the surviving, corporation, the shareholders of such
Party immediately prior to the consummation of such merger or consolidation do
nor, immediately after consummation of such merger or consolidation, possess a
majority of the voting power of all of the Party’s outstanding stock and other
securities and the power to elect a majority of the members of the Party’s board
of directors; or

 

 Confidential
[3] 

 

 

(c)a transaction or series of related transactions (which may include without
limitation a tender offer for a Party’s stock or the issuance, sale or exchange
of stock of a Party) if the shareholders of such Party immediately prior to the
initial such transaction do not, immediately after consummation of such
transaction or any of such related transactions, own stock or other securities
of the entity that possess a majority of the voting power of all of the Party’s
outstanding stock and other securities and the power to elect a majority of the
members of the Party’s board of directors; provided, however, that
notwithstanding anything in the foregoing, the issuance of stock by a Party in
an equity financing shall not constitute a Change of Control.

 

1.7“Clinical Trial” means a clinical trial in human subjects that has been
approved by a Regulatory Authority and is designed to measure the safety and/or
efficacy of a Drug Product. Clinical Trials shall include Phase I Trials, Phase
II Trials, Phase III Trials and Phase IV Trials.

 

1.8“Commercially Reasonable Efforts” means (a) with respect to the efforts to be
expended by any Party with respect to any objective, such commercially
reasonable, diligent, and good faith efforts as such Party would normally use to
accomplish a similar objective under similar circumstance s and (b) the
application by such Party, consistent with the exercise of its prudent
scientific and business judgment, of diligent efforts and adequate resources to
fulfill the obligation in issue, consistent with the level of efforts such Party
would devote to a product at a similar stage in its product life as Drug Product
and having profit potential comparable to that of Drug Product, taking into
account, without limitation, commercial, legal and regulatory factors, target
product profiles, product labeling, past performance, the regulatory environment
and competitive market conditions in the therapeutic area, safety and efficacy
of Drug Product, the strength of its proprietary position and such other factors
as the Parties may reasonably consider, all based on conditions then prevailing,
but it being understood and agreed that such efforts shall always be consistent
with any other terms and conditions of this Agreement. Subject to the foregoing,
Commercially Reasonable Efforts will not mean that a Party will actually
accomplish the applicable task.

 

1.9“Compound” shall mean the small molecule drug candidate developed by THLD,
TH-2870, in its racemic form and TH-3424 in its enantiomerically pure form
covered by selected patent applications listed in Exhibit A.

 

 Confidential
[4] 

 

 

1.10“Confidential Information” of a Party means Know-How and other information
relating to the business, operations, and products of a Party or any of its
Affiliates, that is not known or generally available to the public, that such
Party discloses to the other Party under this Agreement, or otherwise becomes
known to the other Party by virtue of this Agreement.

 

1.11“Controlled” means, with respect to (a) Patent Rights, (b) Know-How or (c)
biological, chemical or physical material, that a Party or one of its Affiliates
owns or has a license or sublicense to such Patent Rights, Know-How or material
(or in the case of material, has the right to physical possession of such
material) and has the ability to grant a license or sublicense with respect to
such Patent Rights and Know- How, of the scope of the licenses contemplated in
this Agreement, or transfer such material as provided for in this Agreement,
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.12“Consents” means consents, assignments, Permits, Orders, certification,
concession, franchises, approvals, authorizations, registrations, filings,
waivers, declarations or filings with, of or from any Governmental Entity,
parties to Contracts or any Third Party.

 

1.13“Contract” means any contract, agreement, instrument, option, lease,
license, sales and purchase order, warranty, note, bond, mortgage, indenture,
obligation, commitment, binding application, arrangement or understanding,
whether written or oral, express or implied, in each case as amended and
supplemented from time to time.

 

1.13“Cover,” “Covering” or “Covered” means, with respect to a Compound and
relevant Patent Rights, that the making, using, selling, or offering for sale of
such Compound would, but for a license, infringe a Valid Claim of the relevant
Patent Rights in any country in which any such activity occurs or that the
Compound is claimed in or covered by a Pending Claim.

 

 Confidential
[5] 

 

 

1.14“Development” or “Develop” means, with respect to the Compound, the
performance of all research, non-clinical, pre-clinical and clinical development
(including, without limitation, toxicology, pharmacology, test method
development and stability testing, process development, formulation development,
quality control development, and statistical analysis), Clinical Trials,
manufacturing and regulatory activities that are required to obtain Regulatory
Approval of such Compound under this Agreement by either Party.

 

1.15“Drug Product” means one or both of the Compounds (including, for clarity,
in finished form) in any dosage form, formulation, presentation or package
configuration.

 

1.16“Effective Date” means the Execution Date.

 

1.17“Encumbrance” means any restriction on any attribute of ownership, including
any license, covenant, option (including any right to acquire, right of
pre-emption or conversion), release or waiver mortgage, lien, pledge,
hypothecation, security interest, title retention, easement, encroachment, right
of first refusal or negotiation, any restriction on transfer or other
assignment, as security or otherwise, of or relating to use, quiet enjoyment,
transfer, receipt of income in favor of a Third Party or any agreement to create
any of the foregoing.

 

1.18“Execution Date” means the date of last signature of this Agreement.

 

1.19“FDA” shall mean the United States Food and Drug Administration, or any
successor thereto performing similar functions.

 

1.20“Government Approval(s)” means any and all approvals, licenses,
registrations or authorizations of Governmental Authorities.

 

1.21“Government Authority,” “Governmental Body” or Governmental Entity” means
any federal, national, regional, state, city or local governmental or regulatory
authority, agency, department, bureau, commission or council.

 

 Confidential
[6] 

 

 

1.22“IND” means an investigational new drug application filed with the FDA or
the equivalent application or filing filed with any equivalent agency or
Governmental Body outside the United States including the CFDA (including any
supra-national entity such as in the European; Union) for approval to commence
Clinical Trials in such jurisdiction.

 

1.23“IND Filing” means the filing of an IND for a Drug Product with the relevant
Regulatory Authority.

 

1.24“IND Filing Acceptance” means the receipt of notice from the relevant:
Regulatory Authority that an IND for the Drug Product has met all the criteria
for filing acceptance. For the United States, an IND Filing Acceptance may also
mean thirty (30) days following the FDA’s acknowledged IND receipt date, unless
the FDA notifies the IND filing party that the investigations described in the
IND are subject to a clinical hold; and if notification by FDA that the clinical
investigations in the IND may begin was not received by OBI earlier.

 

1.25“Intellectual Property Rights” or “IPR” means any and all rights in the
Territory relating to, arising from, or associated with Technology, including
(i) Patents; (iv) rights with respect to Trade Secrets, including rights to
limit the use or disclosure thereof by any Person; and (v) any rights equivalent
or similar to any of the foregoing.

 

1.25“Inventions” means any Know-How, whether patentable or not, created, made,
invented or developed by or on behalf of a Party or its Affiliates (solely or
jointly) during the Term and in the course of performing activities under this
Agreement.

 

1.26“Know-How” means any inventions, discoveries, creations, developments, data,
and other information and materials, in any tangible or intangible form
whatsoever, including scientific or technical information, results, trade
secrets, databases, practices, protocols, regulatory filings, methods,
processes, techniques, concepts, ideas, reagents, specifications, formulations,
formulae, data (including, but not limited to, pharmacological, biological,
chemical, toxicological, clinical and analytical information, quality control,
trial and stability data), case reports forms, data analyses, reports, studies
and procedures, designs for experiments and tests and results of experimentation
and testing (including results of research or development), summaries and
information contained in submissions to and information from ethical committees,
the FDA or other Regulatory Authorities, and manufacturing process and
development information, whether or not patentable.

 

 Confidential
[7] 

 

 

1.28“Law” means all applicable laws, statutes, rules, regulations, ordinances
and other pronouncements having the binding effect of law of any Governmental
Body.

 

1.29“Liability” means, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person.

 

1.30“Licensed Know How” means any and all scientific, medical, technical,
regulatory and CMC Information relating to Compound and/or the Drug Product,
including Data, and all Information and materials relating to Compound and/or
the Drug Product that are licensed from Ascenta and sublicensed to OBI as of the
Effective Date or during the term of this Agreement, and that is necessary or
reasonably useful for the development and/or commercialization of Drug Products
including the process and method useful for the synthesis, manufacture of
TH-2870 and TH-3424 which shall be more fully disclosed to OBI after the
Effective Date.

 

1.31“Non-Patent Rights” means intellectual property rights, including rights in
Know-How, other than Patent Rights or trademark rights.

 

1.32“Patents” shall mean any patents and patent applications, together with all
additions, divisions, continuations, substitutions, reissues, reexaminations,
extensions, registrations, patent term extensions, supplemental protection
certificates and renewals of any of the foregoing.

 

1.33“Patent Right” means: (a) an issued or granted patent, including any
extension, supplemental protection certificate, registration, confirmation,
reissue, reexamination, extension or restoration by existing or future extension
or restoration mechanisms (including, without limitation, supplementary
protection certificates or the equivalent thereof), or renewal thereof; (b) a
pending patent application, including any continuation, divisional,
continuation-in-part, substitute or provisional application thereof; and (c) all
counterparts or foreign equivalents of any of the foregoing issued by or filed
in any country or other jurisdiction.

 

 Confidential
[8] 

 

 

1.34“PCT” shall mean Patent Cooperation Treaty.

 

1.35“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or governmental authority.

 

1.36“Tax” or “Taxes” means any applicable federal, state, local or foreign tax
of any kind whatsoever, including any interest, penalty or addition thereon
whether disputed or not.

 

1.37“Technology” means all scientific, medical, technical, regulatory and CMC
Information relating to Compound and/or the Drug Product, including Data, and
all Information and Materials relating to the Compounds and/or the Drug Product,
technical information and know-how, including: inventions, discoveries,
specifications, instructions, processes, formulae, materials, methods, protocols
and other technology applicable to formulations, compositions or products or
documents or other media related to their manufacture, development,
registration, use or processes for their manufacture, formulations containing
them or compositions incorporating or comprising them, and including all
biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formula, and all
tangible embodiments (such as documents or any other media) of any of the
foregoing, which includes: documentation associated with manufacturing of
TH-2870 and TH-3424, including batch records, standard operating procedures
(SOPs), material requirement sheets; TH-2870 and TH-3424 safety data; TH-2870
and TH-3424 regulatory documents and related documents; all TH-2870 and TH-3424
experimental raw data including certificates of analysis (COAs), preclinical
biology results, and all Intellectual Property Rights therein in any form or
media whether or not specifically listed herein.

 

 Confidential
[9] 

 

 

1.38“Territory” means shall mean worldwide but excluding the territories of
People’s Republic of China (“China”), Hong Kong Special Administrative Region of
the People’s Republic of China (“Hong Kong”), Macao Special Administrative
Region of the People’s Republic of China (“Macao”), and Chinese Taipei
(“Taiwan”); and if an IND Application is filed in any one of China, Hong Kong,
Macao or Taiwan by Ascenta, the Territory will also exclude Japan, South Korea,
Singapore, Malaysia, Thailand, Turkey and India.

 

1.39“Third Party” shall mean any person, corporation or other entity, other than
a Party or an Affiliate of a Party.

 

1.40“Trade Secrets” means confidential and non-public information and materials
that (i) derive independent economic, value, actual or potential, from not being
generally known to the public or to other Persons who can obtain economic value
from its disclosure or use and (ii) are maintained as confidential and secret.

 

1.41“Transferred Assets” means the Assigned IPR and the Assigned Contracts (but,
for clarity, does not include Licensed Know How).

 

1.42“Valid Claim” means a claim of (a) an issued and unexpired patent which has
not lapsed or been revoked, abandoned or held unenforceable or invalid by a
final decision of a court or governmental or supra-governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, reexamination or disclaimer or otherwise, or
(b)(i) any pending bona fide and non-frivolous application submitted in good
faith, or (ii) any pending application having a common priority date with a
patent described in (a) above that has issued in any other country, in each such
case of (i) and (ii), which claim has not been finally abandoned or denied or
been held unpatentable by a final decision of a court or governmental or
supra-governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal (each of (i) or (ii) above, a “Pending
Claim”). For purposes of thus clause, any such Pending Claim as described above
that has been pending for more than five (5) years will not be considered a
Valid Claim for purpose of this Agreement after such period until it issues (if
at all).

 

 Confidential
[10] 

 

 

B.Construction

 

1.43Each term defined in the singular form in this Agreement means the plural
thereof whenever the plural form is used, and each term defined in the plural
form means the singular thereof whenever the singular form is used. The use of a
pronoun of any gender is applicable to all genders.

 

1.44The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and annex, article, section, subsection, schedule
and exhibit references herein are references to annexes, articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

1.45The words “including” and “include” mean including without limiting the
generality of any description preceding such term, the phrase “may not’ is
prohibitive and not permissive, and the word “or’ is not exclusive.

 

1.46Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from but excluding” and the words “to” and “until’ each mean “to and
including.”

 

1.47The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

 Confidential
[11] 

 

 

Article 2 Assigned IPR and Know-How and Licensed Know How

 

A) Transfer of the Assigned IPR and Regulatory Filings from THLD to OBI

 

2.1THLD hereby sells, transfers and assigns to OBI, THLD’s entire right, title
and interest in and to the Assigned IPR including all rights to sue for and
obtain any damages or other remedies for any past, present, and future
infringement of the Assigned IPR and will deliver to OBI all copies of all
books, files, papers, documentation and records of THLD (whether in paper or
electronic form) included within the Assigned Know How, including any tangible
embodiments of the Assigned Know How according to the Transition Plan (as herein
defined).

 

2.2To transfer the Assigned IPR, THLD and OBI shall fully execute the assignment
document attached hereto as Exhibit A (“Patent Assignment Document”). The
transfer of the Assigned IPR and the terms of the Patent Assignment Document
shall be effective as of the Effective Date.

 

2.3By or before the Effective Date, and at THLD’s expense, THLD shall execute
any other documentation or perform acts as are reasonably necessary to transfer
and assign THLD’s right, title, and interest in Transferred Assets to OBI. THLD
will obtain, at THLD’s sole cost and expense, from the applicable Third Parties
any Consents, approvals or waivers necessary to assign the Assigned Contracts to
OBI (the “Required Third Party Consents”) and deliver to OBI, as promptly as
reasonably practicable after the date hereof, all of the Required Third Party
Consents.

 

2.4OBI may, at OBI’s expense, record the Patent Assignment Document of this
Agreement in any patent office including the United States Patent & Trademark
Office (“USPTO”).

 

2.5As of the Effective Date, OBI shall be fully responsible for the Assigned IPR
including patent application filing and patent prosecution and maintenance,
including, but not limited to payment of filing, issue, maintenance and any
other relevant fees.

 

2.6Any payments due by THLD under the Ascenta Agreement (as defined hereinafter)
shall, as of the Effective Date, be the sole responsibility of OBI, and OBI
shall pay to, or collect for any such amounts that may be due or payable,
regardless of whether OBI, or its Affiliates, subsequent to the Effective Date,
enters into any agreement with any Third Party, or successor or assign, to
further license, transfer, or sell the Assigned IPR.

 

 Confidential
[12] 

 

 

B) License of Licensed Know How

 

2.7As of the Effective Date, THLD grants to OBI a world-wide, non-exclusive,
non-transferrable, sublicensable (only in accordance with the provisions below),
royalty-free, perpetual (except as set forth herein), fully paid-up license to
the Licensed Know How (“License”) for the sole purpose of making, producing,
synthesizing and developing the Compounds.

 

2.8OBI may (i) transfer, assign or sub-license OBI’s interests in the Licensed
Know How to its Affiliates and/or (ii) sub-license the Licensed Know How to any
Third Party, subject to OBI’s Affiliates and/or OBI’s authorized sublicensees
agree to the same obligations as OBI with respect to the Ascenta Agreement.

 

2.9Except as specifically set forth in this Agreement, neither Party shall
acquire any right, title, license, or other interest, by implication or
otherwise, with respect to any information, Know-How disclosed or provided to it
under this Agreement or under any Patent Rights or other intellectual property
rights Controlled by the other Party or its Affiliates.

 

Article 3 Cooperation and Further Assurances.

 

3.1Transition Assistance

 

a.THLD will provide to OBI full and complete copies in its possession of all
Assigned Know How and Licensed Know How then in existence. THLD shall make
available to OBI employees of THLD who are most knowledgeable about the
Compounds to facilitate the transfer (and, for so long as there is personnel
within THLD or its Affiliates possessing knowledge of the Compounds) of the
Assigned Know How and Licensed Know How in accordance with the Transition Plan
set forth in Exhibit D attached hereto.

 

 Confidential
[13] 

 

 

b.For 1 month after the completion of the Transition Plan, subject to there
being personnel within THLD (or its Affiliates) possessing sufficient knowledge
of the Compounds, THLD will in a reasonably timely manner answer the reasonable
questions of OBI relating to the Assigned Know How and Licensed Know How
relevant to allow OBI to make, produce and synthesize the Compounds.

 

c.If assistance is required beyond the transition assistance described above,
OBI shall provide written notice to THLD of the same. THLD will use Commercially
Reasonable Efforts to provide such assistance (to the extent personnel remain
within THLD or its Affiliates possessing sufficient knowledge of the Compounds)
and OBI acknowledges that THLD’s provision of such assistance may be subject to
THLD’s then current hourly rates not to exceed $250.00.

 

3.2Following the Effective Date, and within a reasonable time after OBI’s
written request and at OBI’s expense, THLD shall use Commercially Reasonable
Efforts to cooperate with OBI and its successors and assigns, provide
information and assistance, perform other acts, and execute and deliver
documents and other instruments, all as reasonably necessary in connection with
the prosecution, maintenance, enforcement, or defense of the Assigned IPR or to
perfect, record, evidence, establish, or confirm OBI’s sole ownership of all
right, title, and interest in and to the Transferred Assets, including in
connection with any action related to the Assigned IPR. Such cooperation shall
include, without limitation, and in a reasonably timely manner (i) executing and
delivering to OBI instruments of sale, transfer, conveyance, assignment, and
confirmation to the extent that those individuals necessary to, familiar with or
responsible for, such instruments are employed by THLD or an Affiliate of THLD,
(ii) providing reasonable assistance, documents, materials, and other
information, and disclosing other relevant facts, and obtaining the same from
inventors and other individuals to the extent that such inventors and
individuals are still employed by THLD or an Affiliate of THLD, (iii) providing
evidence of invention dates and ownership, to the extent invention dates and
ownership evidence is available to THLD or an Affiliate of THLD (iv) making
individuals reasonably familiar with the Assigned IPR and Licensed Know How
(including inventors of the Assigned Patents) available and accessible to OBI
and its representatives (including for technical consultations) to the extent
that individuals are still employed by THLD or an Affiliate of THLD, and (v)
instructing Prosecution Counsel to cooperate with OBI and OBI’s representatives
to assist with the foregoing.

 

 Confidential
[14] 

 

 

3.3THLD shall reasonably cooperate with OBI to facilitate OBI’s discussion with
former THLD employees and shall release such former employees from any
confidentiality restrictions which would prohibit such former employees from
assisting OBI.

 

3.4THLD agrees that, from and after the Effective Date, it will not, and it will
cause its representatives not to retain (other than as retained through
automated retention or backup processes) or use any copy of any of the Assigned
Know How or (ii) practice the Assigned IPR unless through a license granted from
OBI or Ascenta or its successors, assigns or licensees to THLD or its
Affiliates.

 

3.5On or shortly after the Effective Date (or at such later reasonable time as
OBI and THLD may agree), THLD shall (a) send to OBI or its designated
representative each prosecution (docket) file, including all applications
(whether published or not), and all invention disclosures, inventor notebooks,
and similar documents, for each Assigned Patent in the possession or under the
control of THLD, and (b) advise each outside counsel and outside foreign
associate firm responsible for the preparation, prosecution, and/or maintenance
of any Assigned Patent (“Prosecution Counsel”) of the assignment of the Assigned
Patents to OBI and instruct each such Prosecution Counsel to immediately take
direction from OBI or its designated counsel with respect to the transfer of all
copies of the prosecution (docket) files for each of the Transferred Assets in
such Prosecution Counsel’s possession or under its control to OBI or its
designee(s) and Whether to retain copies of such files. If necessary, THLD
agrees to thereafter reasonably assist OBI and its representatives in procuring
all such files from all such Prosecution Counsel. On or shortly after the
Effective Date (or at such later reasonable time as OBI and THLD may agree),
THLD shall also furnish to OBI originals of all assignment agreements in its
possession for the Assigned IPR.

 

 Confidential
[15] 

 

 

3.6Before the Effective Date it is the Parties intent to execute an assignment
and the amendment (an “Assignment and Amendment”) to certain Agreements. One
Agreement is the Patent Assignment and Development Agreement between Threshold
Pharmaceuticals, Inc. and Ascenta Pharmaceuticals, Ltd. dated as February 1,
2016 (the “Ascenta Agreement”). The other Agreement is the Material Transfer
Agreement between Threshold Pharmaceuticals, Inc. and the National Cancer
Institute dated (the “NCI”) as November 23, 2016 (the “NCI Agreement”). If
Ascenta or NCI fails execute the Ascenta Assignment and Amendment prior to the
Effective Date, the THLD shall exercise Commercially Reasonable Efforts to
obtain Ascenta’s signature and the Parties shall counter sign the Ascenta
Assignment and Amendment promptly thereafter. The Parties acknowledge and agree
that (i) OBI’s assignment and assumption of the Ascenta Agreement or the NCI
Agreement under Exhibit C shall not be effective, (ii) the Ascenta Agreement nor
the NCI Agreement will not be considered an Assigned Contract, and (iii) OBI
shall have no liability or obligation to perform under the Ascenta Agreement or
the NCI Agreement, until the Ascenta Assignment and Amendment and the NCI
Assignment and Amendment has been fully executed by the parties thereto.

 

Article 4 Financial Provisions

 

4.1As partial consideration for the transfer and assignment of the Transferred
Assets and grant of Licenses, OBI (a) agrees to the terms set forth in this
Agreement; and (b) agrees to pay a one-time, non-refundable fee of three million
USD (USD $3,000,000.00) (“Asset Transfer Fee”), after (i) all the Assigned
Patents and Applications have been assigned, (ii) all Assigned Know How,
Licensed Know How, and any other relevant know-how, data, materials has been
duly transferred to Assignee, and (iii) THLD has provided fully-executed
Assignment and Assumption Agreements in form and substance substantially similar
to Exhibits C-l and C-2 (subsections (i), (ii), and (iii) are collectively the
“Payment Prerequisites”), and per Exhibit D; 5 days prior to June 16, 2017 (“the
Transition Completion Date”). Subject to THLD’s completion of the Transition
Plan, OBI will (Y) deliver to THLD the executed Certificate of Completion as set
forth below and (Z) pay to THLD, the amount of the Asset Transfer Fee not
previously paid by the Transition Completion Date. The one-time, non-refundable
“Exclusivity Fee” of Five Hundred Thousand USD (USD $500,000.00) paid on April
18, 2017 is creditable against the Asset Transfer Fee. For avoidance of doubt,
the final payment due from OBI to THLD will be Two Million Five Hundred Thousand
USD (USD $2,500,000) upon crediting the Five Hundred Thousand USD (USD $500,000)
already paid to THLD by OBI on April 18, 2017. Payment of the Asset Transfer Fee
shall be subject to withholding Tax obligations, if any, as set forth in Article
4.4.

 

 Confidential
[16] 

 

 

4.2If OBI does not pay the Asset Transfer Fee by the Transaction Completion Date
or seeks recovery of the Asset Transfer Fee, OBI shall transfer and assign back
to THLD, all right, title and interest in and to the Assigned IPR all Know-How
which was previously transferred to OBI pursuant to this Agreement and such
Know-How shall be deemed Confidential Information of THLD hereunder.

 

4.3All amounts payable to THLD or its designee under this Agreement shall be
paid in U.S. dollars, converted at the New York exchange bank selling rates
published in the Wall Street Journal the last business day of the calendar
quarter for which payment is due.

 

4.4THLD shall be responsible for the payment of any and all Taxes levied on
account of payments paid to THLD by OBI under this Agreement.

 

Article 5 Additional Obligations of OBI

 

5.1From and after the Effective Date, OBI shall be responsible for (i) the
preparation, filing, presentation and maintenance of any Government Approvals or
Acceptances related to the Transferred Assets, including; and (ii) for
communicating with Government Authorities regarding regulatory matters with
respect to the Transferred Assets, except to the extent reasonable necessary in
connection with THLD’s performance of its obligations hereunder.

 

5.2OBI shall execute and deliver the Assignment and Assumption Agreements
attached hereto as Exhibit C.

 

 Confidential
[17] 

 

 

Article 6 Warranties and Representations

 

6.1THLD represents and warrants to OBI that as of the Effective Date (unless a
different time is identified below):

 

a.THLD has all requisite corporate power and authority to enter into this
Agreement and has or will have all power and authority to make the transfers and
assignments to OBI provided hereunder.

 

b.Prior to the Effective Date, it has not assigned or granted any ownership
interest in the Transferred Assets to any Third Party.

 

c.THLD has good and valid title to, is the exclusive legal and equitable owner
of, and has the unrestricted power and right to sell, assign and deliver the
Transferred Assets. To the knowledge of THLD, the Transferred Assets are free
and clear of all Encumbrances, except the Third Party Contracts. Upon the
Effective Date, OBI will acquire exclusive, good and valid title to the
Transferred Assets.

 

d.Subject to paragraph k in this section, the Assigned IPR and the Licensed
Know-How constitute all of the Intellectual Property Rights necessary to enable
OBI to develop and manufacture the Product in the same manner that THLD
developed and manufactured the Product immediately prior to the Effective Date.

 

e.Except for compliance with Law and the terms otherwise noted herein, upon the
Effective Date, no restrictions will exist on OBI’s right to sell, resell,
license or sublicense any of the Transferred Assets, nor will any such
restrictions be imposed on OBI as a consequence of the transfer of the
Transferred Assets.

 

f.There are no Patents of THLD, other than the Assigned Patents, which claim
either or both of the Compounds, or the Assigned Know How.

 

 Confidential
[18] 

 

 

g.None of the Assigned Patents has been or is now involved in any interference,
reissue, reexamination or opposition proceeding in the USPTO or any
corresponding office, department, organization, agency or other Government
Authority elsewhere, and to the knowledge of THLD, no such action has been
threatened. None of the Assigned Patents is subject to any compulsory license.

 

h.Exhibit B sets forth a complete and correct list of (including the title,
effective date, and parties to) all Contracts granting THLD, its Affiliates or
any Third Party any license, covenant, release, immunity or other right with
respect to, the Transferred Assets (“Third Party Contracts”). There is no
outstanding dispute or disagreement and to the knowledge of THLD, there are no
threatened disputes with respect to the Third Party Contracts. Complete and
correct copies of all Third Party Contracts have been made available to OBI.
Neither THLD nor, to the knowledge of THLD, any other party to any Third Party
Contracts, is in breach or default of any Third Party Contract. To the knowledge
of THLD, none of the Third Party Contracts are subject to any Encumbrance except
as may be set forth in the terms and conditions of the Third Party Contracts.
THLD has not waived or allowed to lapse any of its rights under any of the Third
Party Contracts, and, to the knowledge of THLD, no such rights have lapsed or
otherwise expired or been terminated that would have an adverse effect on the
Transferred Assets.

 

i.The execution and delivery by THLD of this Agreement or the execution and
delivery by THLD of any other instrument or document required by this Agreement
do not, and the performance of this Agreement, will not, (a) conflict with or
violate the organizational documents of THLD, (b) to the knowledge of THLD,
conflict with or violate any Law applicable to THLD, or (c) to the knowledge of
THLD, result in any breach or violation of or constitute a material default
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an Encumbrance in favor of any
Third Party on any, Third Party Contract, Assigned Contract or Transferred
Asset.

 

 Confidential
[19] 

 

 

j.To the knowledge of THLD, there is no prior art, public use, public
disclosure, or other information (including other intellectual property rights,
conduct, or other information) that it believes could reasonably render the
claims in the Assigned Patents invalid or unenforceable.

 

k.To the knowledge of THLD, no Third Party has accused THLD’s activities with
respect to the development and manufacture of the Compounds to infringe any
intellectual property rights of a Third Party. To the knowledge of THLD, there
are no patents owned by Third Parties having valid and enforceable claims that
would be infringed by OBI’s practice of the Assigned Know How as practiced by
THLD immediately prior to the Effective Date or the Licensed Know How as
practiced by THLD immediately prior to the Effective Date. This representation
is not intended to guarantee that no component of any commercial product of OBI,
its Affiliates or its licensees would infringe or otherwise violate Patents
owned by a Third Party.

 

1.To the knowledge of THLD, Ascenta has paid all amounts due and owing to THLD
pursuant to the Ascenta Agreement and is not in breach of the Ascenta Agreement
as of the Effective Date. THLD has paid all amounts due and owing to Ascenta
pursuant to the Ascenta Agreement and is not in breach of the Ascent Agreement
as of the Effective Date.

 

 Confidential
[20] 

 

 

m.All employees, directors, officers, consultants, agents and contractors of
THLD who are or have been involved in, or who have participated in or
contributed to, the conception, development, authoring, creation, or reduction
to practice of any Assigned Patents have executed valid and enforceable
agreements that presently and irrevocably assign all right, title, and interest
in such Assigned Patents to THLD.

 

o.All currently due maintenance fees, renewal fees, or similar fees for Assigned
Patents have been paid and all necessary documents and certificates in
connection with Assigned Patents have been filed with the relevant patent
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining the Assigned Patents. To Threshold’s knowledge,
there are no actions that will be required to be taken with respect to patent
prosecution and maintenance of the Assigned Patents within sixty (60) days of
the Closing Date, including the payment of any registration, issue, examination,
maintenance or renewal fees or annuities or the filing of any documents,
applications or certificates for the purposes of maintaining, perfecting or
preserving or renewing any Assigned Patents.

 

p.THLD has not received an opinion, whether preliminary in nature or qualified
in any manner, which concludes that a challenge to the validity or
enforceability of any Assigned Patents may succeed. To THLD’s knowledge, it has
no reason to believe that any claims to the Compounds in any patent applications
included in the Assigned Patents will fail to receive the grant of a patent
substantially in its current form or otherwise be materially altered or narrowed
in scope.

 

6.2OBI represents and warrants to THLD:

 

a.That as of the Effective Date, OBI has all requisite corporate power and
authority to enter into this Agreement.

 

 Confidential
[21] 

 

 

b.The execution and delivery by OBI of this Agreement or any other instrument or
document required by this Agreement do not, and the performance of this
Agreement, will not, (a) conflict with or violate the organizational documents
of OBI, (b) conflict with or violate any Law applicable to OBI.

 

Article 7 Disclaimers

 

7.1EXCEPT FOR THE EXPRESS WARRANTIES SET OUT UNDER ARTICLE 6 (“WARRANTIES AND
REPRESENTATIONS”), THLD MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED OR
STATUTORY, AS TO, INCLUDING WITHOUT LIMITATION, THE VALIDITY, ENFORCEABILITY,
VALUE, OR SCOPE OF PROTECTION OF THE TRANSFERRED ASSETS.

 

7.2EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE 6 (“WARRANTIES AND REPRESENTATIONS”),
THE TRANSFERRED ASSETS ARE PROVIDED “AS IS” WITHOUT ANY REPRESENTATION OR
WARRANTY, AND THLD DISCLAIMS ALL EXPRESS, IMPLIED, STATUTORY, OR OTHER
WARRANTIES AND CONDITIONS RELATING THERETO, INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, AND/OR FITNESS FOR A
PARTICULAR USE.

 

7.3Except for the assignment and licenses expressly granted in this Agreement,
neither Party grants to the other by implication, estoppel or otherwise any
license or other right to any of its intellectual property. In addition, neither
Party grants any license, release or other right expressly, by implication, by
estoppel or otherwise to any Third Party.

 

7.4THLD, its Affiliates and/or its designee shall have no obligation to defend
any action or suit brought by a Third Party which challenges or concerns the
validity of the Assigned IPR, although THLD, its Affiliates, its designee, and
THLD’s and its Affiliates agree to cooperate with OBI in any action or suit
brought by a Third Party involving the Assigned IPR, at OBI’s expense.

 

 Confidential
[22] 

 

 

7.5Nothing contained in this Agreement shall be construed as:

 

a.a warranty or representation as to the quality or performance of products or
services made or performed by THLD, OBI and/or their Affiliates, or

 

b.granting THLD, OBI, and/or their Affiliates any right to use name, trade names
or trademarks or other designation of THLD, OBI, or their Affiliates (including
any contraction, abbreviation or simulation of any of the foregoing).

 

Article 8 Limitation of Liabilities

 

8.1THLD, ITS AFFILIATES AND/OR ITS DESIGNATE SHALL NOT BE LIABLE UNDER THIS
AGREEMENT TO OBI OR ANY THIRD PARTY, WHETHER IN CONTRACT, WARRANTY, FAILURE OF A
REMEDY TO ACHIEVE ITS ESSENTIAL PURPOSE, TORT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY), INDEMNITY, OR ANY OTHER LEGAL OR EQUITABLE THEORY, (a) FOR BUSINESS
INTERRUPTION OR LOST REVENUE, PROFITS OR SALES, COST OF CAPITAL, OR (b) FOR ANY
SPECIAL, INCIDENTAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES OF THIS
AGREEMENT BY THLD, EVEN IF THLD AND/OR ITS AFFILIATES HAS BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH DAMAGES, LOSSES, COSTS OR EXPENSES.

 

8.2OBI AND/OR ITS AFFILIATES SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO THLD OR
ANY THIRD PARTY, WHETHER IN CONTRACT, WARRANTY, FAILURE OF A REMEDY TO ACHIEVE
ITS ESSENTIAL PURPOSE, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY),
INDEMNITY, OR ANY OTHER LEGAL OR EQUITABLE THEORY, (a) FOR BUSINESS INTERRUPTION
OR LOST REVENUE, PROFITS OR SALES, COST OF CAPITAL, OR (b) FOR ANY SPECIAL,
INCIDENTAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES OF THIS AGREEMENT BY
OBI, EVEN IF THLD AND/OR ITS AFFILIATES HAS BEEN ADVISED OF THE POSSIBILITY OF
ANY SUCH DAMAGES, LOSSES, COSTS OR EXPENSES.

 

 Confidential
[23] 

 

 

Article 9 Substantive Law

 

9.1All disputes shall be settled in accordance with the provisions of this
Agreement, and in accordance with the substantive laws of the State of
California, without regard to its law of conflicts and except as governed by the
patent laws of the United States. Any lawsuit concerning this Agreement, shall
be brought in the United States Federal District Court, Northern District of
California, or if jurisdiction does not exist in federal court, in the
California Supreme Court located in Sacramento, California.

 

Article 10 Confidentiality

 

10.1Each Party shall keep this Agreement and all information disclosed to the
other Party in connection with this Agreement (“Confidential Information”)
confidential and shall not disclose or otherwise divulge any part thereof to any
Third Party without the prior written consent of the other Party or unless
required by Law or in conjunction with the sale (or potential sale) of all or
substantially all the assets of a Party to such Third Party. Nothing in this
Agreement, however, shall preclude OBI from recording in the USPTO the Patent
Assignment Document(s) executed by THLD pursuant to Article 2. Subject to the
terms of Article 2, subsection B, additionally, nothing in this Agreement shall
preclude either Party from disclosing Confidential Information (a) to any of
their Affiliates, or to THLD’s designee, provided that any Affiliate of a Party,
or THLD’s designee, to which such disclosure is made by such Party, shall not
disclose any Confidential Information to any Third Party without written
permission of the other Party to this Agreement or to the extent required by
Law; and (b) to the extent such Confidential Information becomes generally known
to the general public through no fault of the disclosing Party. For clarity,
from the Effective Date the Assigned IPR (with the exception of any issued
Patents or published Patent applications) shall be considered the Confidential
Information of OBI. The Licensed Know How is Confidential Information and a
Trade Secret of THLD.

 

 Confidential
[24] 

 

 

Article 11 Miscellaneous

 

11.1This Agreement is the complete Agreement between the Parties regarding this
subject, and supersedes any prior or contemporaneous oral or written
understandings between the Parties with respect to the subject matter thereof
and constitutes the entire Agreement of the Parties with respect to such subject
matter. The Agreement may not be modified except in writing which requires for
both Parties the signature of an authorized representative of each respective
Party. This requirement of written form can only be waived in writing. The
annexes, schedules, exhibits, and attachments are an integral part of this
Agreement, and are hereby integrated by reference into this Agreement and shall
be governed, in addition to the terms therein, by the terms set forth in this
Agreement. In case of any contradiction between the annexes, schedule, exhibits
and attachments and this Agreement, the terms of this Agreement shall prevail.

 

11.2This Agreement may be signed in counterparts, and will become binding upon
the exchange of facsimile or PDF copies of the required signatures. The parties
will execute copies of this Agreement each bearing original signatures for their
permanent records.

 

11.3If any of the provisions of this Agreement shall be adjudged to be invalid,
illegal, or unenforceable, unless the basic intentions of the Parties under this
Agreement are substantially jeopardized, the validity, legality, and
enforceability of the remaining provisions of this Agreement shall in no way be
affected or impaired thereby and shall be enforced to the maximum extent
permitted by Law. In such a case the Parties shall make reasonable and good
faith efforts to come to an agreement approximating as closely as possible the
arrangement originally envisaged in this Agreement.

 

11.4No express or implied waiver by any of the Parties to this Agreement of any
breach of any term, condition or obligation of this Agreement shall be construed
as a waiver of any subsequent or continuing breach of that term, condition or
obligation or of any other term, condition or obligation of this Agreement of
the same or of a different nature. Any waiver, consent, or approval of any kind
regarding any breach, violation, default, provision or condition of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.

 

 Confidential
[25] 

 

 

11.5Except as provided herein, neither Party may assign this Agreement or any
right or interest under this Agreement, nor delegate any obligation to be
performed under this Agreement, to any Third Party without the other Party’s
prior written consent, which consent shall not be unreasonably withheld.

 

11.6All notices, requests, demands, consents, agreements and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be sufficiently given when either (a) mailed postpaid first
class registered or certified mail, or (b) delivered to a commercial overnight
courier service (e.g., FedEx), and addressed as follows, and such notice shall
be effective as of the date it is deposited in the mail or delivered to the
overnight courier service.

 

If to OBI to:

 

If to THLD to:

 

Threshold Pharmaceuticals
170 Harbor Way, Suite 300
South San Francisco, CA 94080
USA

Facsimile: (650) 474-2529
Attention: Legal Department

 

The above addresses can be changed by providing written notice to the other
Party in accordance with this Section 11.6.

 

11.7This Agreement binds and inures to the benefit of the Parties and their
respective successors and assigns, and to THLD’s designee. Except as expressly
provided, nothing in this Agreement is intended to, implies or shall confer on
any person other than the Parties hereto and their Affiliates and their
respective successors or assigns, and THLD’s designee, any rights (including
third-party beneficiary rights), remedies, obligations or liabilities under or
by reason of this Agreement.

 

 Confidential
[26] 

 

 

11.8The section and article headings contained in this Agreement are inserted
for convenience of reference only, are not part of this Agreement and shall not
affect in any way the meaning or interpretation of this Agreement. All
references to Sections or Articles contained herein mean Sections or Articles of
this Agreement unless otherwise stated.

 

11.9Neither Party will make any press release or other public announcement
regarding this Agreement and the transactions contemplated herein without the
prior written consent of the other Party, provided that in the event that the
Parties cannot agree, either Party shall be permitted to make any disclosure
required by law.

 

11.10It is understood and agreed that the relationship between the Parties is
that of independent contractors and that nothing in this Agreement will be
construed as authorization for either THLD or OBI to act as agent for the other.

 

11.11This Agreement has been prepared jointly and will not be strictly construed
against either Party.

 

11.12No Person other than THLD, OBI and their respective permitted successors
and assigns hereunder will be deemed an intended beneficiary hereunder, nor have
any right to enforce any obligation of any Party to this Agreement, nor will any
Person other than THLD and OBI and their respective permitted successors and
assigns have any obligations to any Party under this Agreement.

 

[REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

 Confidential
[27] 

 

 

IN WITNESS WHEREOF, the Parties have caused the term sheet to be executed by
their respectively duly authorized representative as set forth below.

 

OBI Pharma, Inc.   Threshold Pharmaceuticals, Inc.           By: /s/ Kevin
Poulos   By: /s/ Eric Malek Name: Kevin Poulos   Name: Eric Malek Title: Chief
Commercial Officer   Title: SVP Corporate Development Date: May 31, 2017   Date:
May 31, 2017

 

 Confidential
[28] 

 